Exhibit 10.1

First Amendment
to the
DTE Energy Company Executive Supplemental Retirement Plan
(Amended and Restated Effective January 1, 2005)

Recitals

A. DTE Energy Company (the “Company”) adopted the DTE Energy Company Executive
Supplemental Retirement Plan (Amended and Restated Effective January 1, 2005)
(the “Plan”) to enable the Company to attract and retain executives.

B. The Organization and Compensation Committee (the “Committee”) of the
Company’s Board of Directors is authorized to amend the Plan.

C. By a resolution properly adopted on December 2, 2009, the Committee amended
the Plan to provide for forfeiture of unpaid Plan benefits upon a participant’s
violation of certain covenants.

Plan Amendment

Effective December 2, 2009, the DTE Energy Company Executive Supplemental
Retirement Plan (Amended and Restated Effective January 1, 2005) is amended by
adding new Section 7.04 as follows:

7.04 Forfeiture for Violation of Covenants.

(a) This Section 7.04 supersedes any conflicting provision of the Plan.

(b) This Section 7.04 applies to Compensation Credits and Discretionary
Contributions, and related earnings and losses, credited to a Participant’s
Account as of any date after December 31, 2009.

(c) This Section 7.04 applies to the portion of a Frozen MSBP Participant’s MSBP
benefit or a Grandfathered MSBP Participant’s MSBP benefit (as computed under
Section 5.01) in excess of the Participant’s MSBP benefit computed as if the
Participant voluntarily terminated employment on December 31, 2009.

(d) Any amounts described in Section 7.04(b) or 7.04(c) that have not been
distributed at the time a Participant or former Participant violates any
covenant imposed on the Participant or former Participant under a
Confidentiality and Non-Competition Agreement or a Confidentiality and
Non-Solicitation Agreement (as determined under the Agreement’s terms) are
immediately forfeited. For purposes of this Section 7.04(d), any annual
installments or annuity payments that have not been paid to a Participant or
former Participant are treated as not distributed and as forfeitable even if the
Participant or former Participant has already received one or more annual
installments or annuity payments at the time the Participant or former
Participant violates a covenant described in this Section 7.04(d). The
Participant or former Participant is required to repay to the Plan any amounts
paid to the Participant or former Participant after the time the Participant or
former Participant violated a covenant described in this Section 7.04(d).

First Amendment to January 1, 2005 Amended and Restated ESRP – Page 1 of 2

 

1



--------------------------------------------------------------------------------



 



DTE Energy Company has caused this First Amendment to be executed on the 2nd day
of December, 2009.

DTE ENERGY COMPANY

By: /s/Larry E. Steward                             

Larry E. Steward
Vice President, Human Resources


First Amendment to January 1, 2005 Amended and Restated ESRP – Page 2 of 2

 

2